Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 1 of 17                     PageID 1



 UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION



ELLAREECE PETTY AND                                         )
SHAMICHAEL BURNS                                            )
Individually, and on behalf of others similarly situated,   )
                                                            )
                                                            )
                        Plaintiffs,                         )
vs.                                                         )      Case No. ____________
                                                            )
                                                            )      FLSA OPT-IN
                                                            )      COLLECTIVE ACTION
OPEN ARMS HEALTHCARE AGENCY, INC., and                      )
WILLIE GATEWOOD, Individually,                              )
                                                            )
                                                            )      JURY TRIAL DEMANDED
                                                            )
                                                            )
                        Defendants.                         )

                       FAIR LABOR STANDARDS ACT COMPLAINT



      Come Now the Plaintiffs, Ellareece Petty and ShaMichael Burns and brings this action on

behalf of themselves and all others similarly situated, and sues Defendants Willie Gatewood,

individually, and Open Arms Healthcare Agency, Inc. (“Open Arms”), alleging violations of the

Fair Labor Standards Act (hereafter “FLSA”) of 1938, 29 U.S.C. § 201 et seq. and related state

law claims.

                                      1.     INTRODUCTION

         1.     The FLSA was passed by Congress in 1938 to eliminate low wages and long

hours and to correct conditions that were detrimental to the health and well-being of workers. To

achieve its humanitarian goals, the FLSA “limits to 40 a week the number of hours that an

employer may employ any of its employees subject to the Act, unless the employee receives

                                                 1
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 2 of 17                      PageID 2



compensation for employment in excess of 40 hours at a rate not less than one and one-half times

the regular rate at which he is employed.” Walling v. Helmerich & Payne, 323 U.S. 37, 40

(1944) (discussing the requirements of 29 U.S.C. § 207 (a)).

       2.      This lawsuit is brought against Willie Gatewood, individually, and Open Arms

Healthcare Agency, Inc. (collectively “Defendants”), as a collective action under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid wages, minimum wages,

and overtime wages for Plaintiffs and other similarly situated employees who are members of a

class as defined herein and currently or previously employed by Defendants. The collective

action claims are for overtime compensation, liquidated damages, interest, and attorneys’ fees

and costs pursuant to the FLSA, 29 U.S.C. §§ 207, 216(b).

       3.      Defendants violated the FLSA in that they failed to pay Plaintiffs for all hours

worked by not compensating them at the rate of time and one-half their regular rate of pay for all

the hours worked over 40 hours in one workweek. Plaintiffs bring this action as a collective

action pursuant to 29 U.S.C. § 216(b).

                            II.    JURISDICTION AND VENUE

       4.      The FLSA authorizes court actions by private parties to recover damages for

violations of the FLSA wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims is

based on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

       5.      This Court has subject matter jurisdiction pursuant to the FLSA of 1938, 29

U.S.C. § 216(b) and 28 U.S.C. § 1331, 1337. This Court also has subject matter jurisdiction over

any supplemental state law claims pursuant to 28 U.S.C. §§ 1332 and 1367.

       6.      This Court has personal jurisdiction over the Defendants, who are based in Shelby

County, Tennessee.



                                                2
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 3 of 17                           PageID 3



         7.       Venue also lies in this District, pursuant to 28 U.S.C. § 1391 because the

Defendants are subject to personal jurisdiction in this district, do business in this district, and/or a

substantial part of the alleged events or omissions giving rise to this action occurred in this

district.

                                    III.    CLASS DESCRIPTION

    8.         Plaintiffs bring this action on behalf of the following similarly situated

persons:

                  All current and former hourly-paid employees employed in the

                  United States who work or, have worked, for Defendants at any

                  time during the applicable limitations period covered by this

                  Complaint (i.e., two years for FLSA violations and, three years for

                  willful FLSA violations) up to and including the date of final

                  judgment in this matter, and who are named as Plaintiffs or elect to

                  opt-in to this action pursuant to FLSA, 29 U.S.C. § 216(b) (“the

                  class”).

                                            IV.     PARTIES

         9.        Plaintiff Ellareece Petty (“Petty”) is an adult resident of Shelby County,

Tennessee and has been employed by Open Arms as an hourly-paid employee during the

relevant period herein. Plaintiff Petty’s Consent to Become a Party-Plaintiff pursuant to 29

U.S.C. §2146(b) is attached hereto as Exhibit A.

         10.       Plaintiff ShaMichael Burns (“Burns”) is an adult resident of Shelby County,

Tennessee and has been employed by Defendant Open Arms as an hourly-paid employee during

the relevant period herein. Plaintiff Burn’s Consent to Become a Party-Plaintiff pursuant to 29



                                                     3
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 4 of 17                       PageID 4



U.S.C. §2146(b) is attached hereto as Exhibit B.

         11.   Plaintiffs, and all others similarly situated, were “employees” of the Defendants

as defined by Section 203(e)(1) of the FLSA, and worked for Defendants within the territory of

the United States within three years preceding the filing of this lawsuit.

         12.   Defendant Open Arms is a Tennessee Corporation, currently operating home-

health agencies located in Memphis, Shelby County, Tennessee and Desoto County, Mississippi.

Open Arms has previously operated a home-health agency in Crittenden County, Arkansas.

Defendant Open Arms can be served via its registered agent, Open Arms Healthcare Agency,

Inc., 950 Mt. Moriah Road, Memphis, Tennessee 38117. Open Arms is an enterprise engaged in

interstate commerce under the FLSA and its regulations.

         13.   Defendant Willie Gatewood (“Gatewood”) is an adult individual and resident of

Memphis, Tennessee. At all times relevant to this Complaint, she was the owner and operator of

Open Arms and exercised operational control over all aspects of Open Arm’s day-to-day

functions and is therefore individually liable for any violation of the FLSA.            Defendant

Gatewood may be served process at 2752 Mount Mariah Parkway, Memphis, Tennessee 38115.

   14.         Plaintiffs and “Class Members” are Defendants’ current and former hourly-

paid employees who were not paid for all hours worked and who were not paid overtime

pay for overtime work as required by the FLSA

                                       V.      COVERAGE

         15.   At all material times, Defendants have acted, directly or indirectly, in the interest

of an employer with respect to Plaintiff and Class Members.

         16.   At all times hereinafter mentioned, Defendants have been employers within the

meaning of section 3(d) of the FLSA, 29 U.S.C. § 203(d).



                                                 4
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 5 of 17                      PageID 5



       17.     At all times hereinafter mentioned, Defendants have been enterprises within the

meaning of section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       18.     At all times hereinafter mentioned, Plaintiffs and Class Members were individual

employees who were engaged in commerce or in the production of goods for commerce as

required by 29 U.S.C. §§ 206–207 and in that said enterprises have had and have an annual gross

volume of sales made or business done of not less than $500,000.00.

                                    VI.    ALLEGATIONS

       19.     Defendants own and operate a home-healthcare agency in Shelby County,

Tennessee. Defendant Gatewood had knowledge of the uncompensated hours worked by

Plaintiffs and Class Members but failed to provide proper redress or lawful pay for this excessive

“off the clock” work., as required by the FLSA. Defendant Gatewood exercised operational

control over all aspects of Opens Arms and is, in whole or in part, responsible for the overtime

and minimum wage violations at issue in this lawsuit.

       20.     Ms. Petty worked as a human resource assistant for Open Arms from January

2011 to January 2018.

       21.     Ms. Burns currently works as nursing aide for Open Arms and has worked for

Open Arms since January 2016 to April 2018.

       22.     Plaintiffs and similarly situated employees would routinely work hours in excess

of 40 hours per week but were not compensated for any overtime hours worked by Plaintiffs.

Defendants would only pay Plaintiffs for 40 hours despite Plaintiffs working in excess of 40

hours per week.

       23.     Defendants are and/or have been the “employer” of Plaintiffs and those similarly

situated during the relevant period herein, and within the meaning of 29 U.S.C. § 203(d).



                                                5
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 6 of 17                     PageID 6



       24.     Defendants employed Plaintiffs and those similarly situated and, and were

responsible for setting pay and overtime rates, including overtime pay during the period of time

in question.

   25. Defendants have had a common plan, policy and practice of requiring and, suffering and

permitting, hourly-paid employees and class members to work “off the clock” without being paid

for such time; requiring and, suffering and permitting employees to work in excess of 40 hours

per week but not paying them for their overtime hours worked, requiring and, suffering and

permitting, employees to take work-related calls “off-the-clock” after business hours and on

weekends without being paid for such time; and requiring and, suffering and permitting,

employees to work during unpaid lunch breaks without being fully relieved of all such work

duties during such unpaid lunch breaks.

   26. To perform their duties, Plaintiffs and Class Members were often required to take

“emergency calls” from home, stay late, or work on weekends. Because Plaintiff and Class

Members were regularly scheduled to work at least 40 hours in a week, any additional work

performed over 40 hours in one week should have been paid at overtime rates. Defendants did

not pay Plaintiffs and Class Members time-and-one-half their regular rates of pay for hours they

worked over 40 hours per week, even though they routinely worked more than 40 hours per

week throughout the course of their employment. Defendants required Plaintiffs and Class

Members to work many of these hours “off-the-clock.”

   27. The decisions regarding Plaintiffs’ and other members of the class’ compensation and

other terms and conditions of employment were made through Gatewood.

   28. At all times material to this action, Plaintiffs and those similarly situated are or, have

been, “employees” of Defendants as defined by Section 203(e)(1) of the FLSA and, worked for



                                               6
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 7 of 17                      PageID 7



Defendants within the territory of the United States within three (3) years preceding the filing of

this lawsuit.

    29. Upon information and belief, Defendants constitute an “enterprise” under 29 U.S.C. §

203(r) because they are performing related activities for a common business purpose or are

otherwise under common control or a unified operation.

    30. At all times material to this action, Open Arms has been an enterprise engaged in

commerce or in the production of goods for commerce as defined by Section 203(s)(1) of the

FLSA, with annual revenue in excess of $500,000.00.

    31. Upon information and belief, the Defendants are enterprises covered under 29 U.S.C. §§

203(r) and (s) because they engaged in interstate commerce during the Plaintiffs’ employment.

    32. The Defendants employ hourly-paid employees whose primary duties are to provide

home healthcare services to patients.

    33. Plaintiffs and all other similarly situated persons are current or former employees of

Defendants.

    34. Defendants employ a uniform time keeping system for tracking and reporting employee

hours worked.

    35. Hourly employees are paid only for the hours recorded on the uniform time keeping

system.

    36. Pursuant to Defendants’ uniform policies and practices, Plaintiffs and other members of

the class have been required and, suffered and permitted, to perform prescribed duties before,

after, and during their regular shifts without being clocked-in to Defendants’ timekeeping

system.

    37. As a result of Plaintiffs and other members of the class performing prescribed duties



                                                7
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 8 of 17                        PageID 8



before, after and during their shifts without being clocked-in to Defendants’ timekeeping system,

Defendants’ timekeeping records do not reflect the total hours worked by Plaintiffs and other

members of the class.

   38. Also, as a consequence of Defendants’ timekeeping records not reflecting actual hours

worked for Plaintiffs and class members’ “off-the-clock” work time, Plaintiffs and other

members of the class who have worked in excess of forty (40) hours per week are entitled to

receive overtime compensation for such work.

   39. As a consequence of Defendants’ timekeeping records not reflecting the actual hours

worked, for their “off the clock” work time, Plaintiffs and other members of the class, who, as a

result, will have been paid less than the applicable minimum wage rate required by Fair Labor

Standards Act, are entitled to be compensated for all such work time.

   40. The net effect of Defendants’ uniform policy and practice of requiring and, suffering and

permitting, Plaintiffs and other class members to work “off-the-clock” before, after and during

their shifts is that Defendants willfully failed to pay Plaintiffs and other members of the class for

all straight time work, minimum wages, and premium pay for overtime work in order to save

payroll costs and payroll taxes. Defendants thereby enjoy ill-gained profits at the expense of

their employees.

   41. In addition to Defendants requiring and, suffering and permitting, Plaintiffs to work “off-

the-clock’ without pay, pursuant to Defendants’ uniform policies and practices, Plaintiff and

other members of the class have been required and, suffered and permitted, to perform work

duties during unpaid lunch breaks without being fully relieved of such duties during such lunch

breaks and, without being clocked-in to Defendants’ electronic timekeeping system.

   42. As a result of Plaintiffs and other members of the class performing work duties during



                                                 8
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 9 of 17                      PageID 9



unpaid lunch breaks without being fully relieved of such duties during such lunch breaks and,

without being clocked-in to Defendants’ timekeeping system, Defendants’ timekeeping records

do not reflect the total hours worked by Plaintiffs and other members of the class.

   43. Also, as a consequence of Defendants’ timekeeping records not reflecting actual hours

worked, when their “off-the-clock” lunch time is added to their recorded time, Plaintiffs and

other members of the class who have worked in excess of forty (40) hours per week are entitled

to receive overtime compensation for such work.

   44. In addition and, as a consequence of Defendants’ timekeeping records not reflecting the

actual hours worked, when their “off-the-clock” lunch time is added to their recorded time,

Plaintiff and other members of the class, who, as a result, will have been paid less than the

applicable minimum wage rate required by Fair Labor Standards Act), are entitled to be

compensated for all such work time.

   45. The net effect of Defendants’ uniform policy and practice of requiring and, suffering and

permitting, Plaintiffs and other class members to work “off-the-clock” during unpaid lunch

breaks is that Defendants willfully failed to pay Plaintiff and other members of the class for all

straight time work, minimum wages, and premium pay for overtime work in order to save

payroll costs and payroll taxes. Defendants thereby enjoy ill-gained profits at the expense of

their employees.

   46. Defendants knowingly, willfully, or with reckless disregard carried out its illegal pattern

or practice of failing to pay all minimum wage and overtime compensation with respect to

Plaintiffs and Class Members. Defendants received complaints from Plaintiffs and/or Class

Members regarding these excessive hours and the failure to compensate for all hours worked but

failed to redress these concerns, necessitating this lawsuit.



                                                  9
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 10 of 17                      PageID 10



   47. Although at this stage Plaintiffs are unable to state the exact amount owed to the class,

Plaintiffs believes such information will become available during the course of discovery.

However, when an employer fails to keep complete and accurate time records, employees may

establish the hours worked solely by their testimony and the burden of overcoming such

testimony shifts to the employer.

                      VII.          COLLECTIVE ACTION ALLEGATIONS

   48. Plaintiffs bring this action on behalf of themselves and the class as a collective action

under the Fair Labor Standards Act, 29 U.S.C. §§ 206, 207, and 216(b).

   49. The claims under the Fair Labor Standards Act may be pursued by those who opt-in to

this case under 29 U.S.C. § 216(b).

   50. The other members of the class are so numerous that joinder of all other members of the

class is impracticable. The exact number of the other members of the class is unknown to

Plaintiffs at this time and can only be ascertained through applicable discovery.

   51. The claims of Plaintiffs are typical of the claims of the class. Plaintiffs and the other

members of the class work or have worked for Defendants at Open Arms and were subject to the

same operational, compensation, and timekeeping policies and practices during the relevant

period herein, including not being paid for all hours worked or, for wages which were owed to

them.

   52. Common questions of law and fact exist as to the class which predominate over any

questions only affecting them individually and include, but are not limited to, the following:

   • Whether Plaintiffs and other members of the class were required to work “off the clock”
without compensation;

   • Whether Defendants suffered and permitted Plaintiffs and other members of the class to
work “off the clock” without compensation;



                                                10
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 11 of 17                        PageID 11



   • Whether Defendants required Plaintiffs and other class members to perform work during
unpaid lunch periods without being fully relieved of their job duties during such time;

    • Whether Defendants suffered and permitted Plaintiffs and other class members to
perform work during unpaid lunch periods without being fully relieved of their job duties during
such time;

    • Whether Defendants failed to pay Plaintiffs and other class members all applicable
straight time wages for all compensable hours for “off the clock” work, and/or for unpaid lunch
periods without being fully relieved from job duties;

   • Whether Defendants failed to pay Plaintiffs and other class members all overtime
compensation due them for all compensable hours in excess of forty (40) hours per week,
whether for “off the clock” work and/or for unpaid lunch periods without being fully relieved
from job duties;

    • Whether Defendants required Plaintiffs and other class members to perform work on their
off days or over the weekend without being compensated;

    • Whether Defendants suffered and permitted Plaintiffs and other class members to
perform work on their off days or over the weekend without being compensated;

    • Whether Defendants failed to pay Plaintiffs and other class members at least at the
applicable minimum wage rate for all compensable time, whether for “off the clock” work and/or
for unpaid lunch periods without being fully relieved from job duties;

  • The correct statutes of limitations for Plaintiffs’ claims and the claims of the other
members of the class;

    • Whether Plaintiffs and other members of the class are entitled to damages, including but
not limited to liquidated damages, and the measure of the damages; and,

   •   Whether Defendants are liable for attorneys’ fees, interest, expenses and costs.


   53. Plaintiffs and Class Members were subjected to the same pay provisions and violations in

that they were employed as hourly-paid workers not compensated for all hours worked and not

compensated at time-and-one-half for all hours worked in excess of 40 hours in a workweek.

   54. Defendants’ failure to compensate employees for all hours worked and hours worked in

excess of 40 in a workweek as required by the FLSA results from a policy or practice of paying

only regular time for overtime hours and requiring employees to work “off-the-clock.” This

                                               11
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 12 of 17                      PageID 12



policy or practice was applicable to Plaintiffs and Class Members. Application of this policy or

practice does not depend on the personal circumstances of Plaintiffs or those joining this lawsuit.

Rather, the same policy or practice, which resulted in the non-payment of overtime and all hours

worked, that applied to Plaintiffs applied to all Class Members.

   55. Defendants were aware of its obligation to pay overtime to Plaintiffs and Class Members

and failed to do so. Defendant knowingly, willfully, or with reckless disregard carried out its

illegal pattern or practice of failing to pay overtime compensation with respect to Plaintiff and

Class Members.

   56. Plaintiffs will fairly and adequately protect the interests of the class as their interest is

aligned with those of the other members of the class. Plaintiffs have no interest adverse to the

class and have retained competent counsel who is experienced in collective action litigation.

   57. The collective action mechanism is superior to the other available methods for a fair and

efficient adjudication of the controversy. The expenses, costs, and burden of litigation suffered

by individual class members in a collective action are relatively small in comparison to the

expenses, costs, and burden of litigating individual actions, making it virtually impossible for

other members of the class to individually seek address for the wrongs done to them.

   58. Plaintiffs and other members of the class have suffered and will continue to suffer

irreparable damage from the unlawful policies, practices, and procedures implemented and

enforced by Defendants.

                                    COUNT I
              FAILURE TO PAY WAGES IN ACCORDANCE WITH THE FLSA
                              (On Behalf of the Class)

   59. Plaintiffs, on behalf of themselves and the class, repeat and re-allege Paragraphs 1

through 58 above, as if they were fully set forth herein.



                                                 12
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 13 of 17                     PageID 13



   60. At all relevant times, Defendants have been and continue to be an employer engaged in

interstate commerce within the meaning of the FLSA U.S.C. §§ 206(a) and 207(a).

   61. At all relevant times, Defendants employed, and/or continue to employ, Plaintiffs and

each of the other members of the class within the meaning of the FLSA.

   62. At all times relevant, Defendants have had a uniform policy and practice of willfully

failing to pay Plaintiffs and other members of the class for all hours worked, for all waiting time

while being required to remain on company premises, for all break times of less than 20 minutes

and, for unpaid lunch breaks during which they were not fully relieved from their job duties.

   63. As a result of Defendants’ willful failure to compensate Plaintiffs and other members of

the class, the applicable federal minimum wages for all hours worked and for unpaid lunch

breaks during which they were not fully relieved of their job duties, Defendants’ have violated

and continue to violate the FLSA, 29 U.S.C. § 201, et seq.

   64. Defendants’ conduct constitutes a willful violation of the FLSA within the meaning of 29

U.S.C. § 255(a).

   65. Due to Defendants’ FLSA violations, Plaintiffs, on behalf of themselves and the other

members of the class, are entitled to recover compensation from Defendants for unpaid wages,

for unpaid work after hours and on weekends, and for unpaid lunch breaks during which they

were not fully relieved from their job duties an additional equal amount as liquidated damages,

as well as interest, reasonable attorneys’ fees, costs, and disbursements relating to this action

under 29 U.S.C. § 216(b).

                                  COUNT II
           FAILURE TO PAY OVERTIME IN ACCORDANCE WITH THE FLSA
                             (On Behalf of the Class)

   66. Plaintiffs, on behalf of themselves and other members of the class, repeat and re-allege



                                                13
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 14 of 17                   PageID 14



Paragraphs 1 through 65 above as if they were set forth herein.

   67. At all times relevant herein, Defendants have been and continue to be an employer

engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and

207(a).

   68. At all times relevant herein, Defendants employed, and/or continue to employ, Plaintiff

and each of the other members of the class within the meaning of the FLSA.

   69. During the relevant period, Defendants have violated and are violating the provisions of

Sections 6 and/or 7 of the FLSA, 29 U.S.C. §§ 206, 207, and 215(a)(2), by employing employees

in an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA as aforesaid, for workweeks longer than 40 hours without compensating

such employees for their work in excess of forty hours per week at rates no less than one-and-a-

half times the regular rates for which they were employed. Defendants have acted willfully in

failing to pay Plaintiffs and Class Members in accordance with the law.

   70. At all times relevant herein, Defendants have had a uniform policy and practice of

willfully failing to pay Plaintiffs and other members of the class appropriate overtime

compensation for all work time, for working after business hours and on weekends and for

unpaid lunch breaks during which they were not fully relieved from their job duties in excess of

forty hours per week.

   71. As a result of Defendants’ willful failure to compensate Plaintiffs and other members of

the class, the applicable federal minimum wage for all time worked and for unpaid lunch breaks

during which they were not fully relieved from their job duties at a rate not less than one and

one-half times the regular rate of pay for all such time in excess of forty hours per work week,

Defendants have violated and continue to violate the FLSA, 29 U.S.C. § 255(a).



                                               14
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 15 of 17                   PageID 15



   72. Due to Defendants’ FLSA violations, Plaintiffs and the other members of the class are

entitled to recover compensation from Defendants for unpaid overtime wages, an additional

equal amount as liquidated damages, as well as interest, reasonable attorneys’ fees, costs, and

disbursements relating to this action under FLSA, 29 U.S.C. § 216(b).

                                COUNT III
       FAILURE TO PAY MINIMUM WAGES IN ACCORDANCE WITH THE FLSA
                           (On Behalf of the Class)

   73. Plaintiffs, on behalf of themselves and other members of the class, repeat and re-allege

Paragraphs 1 through 72 above as if they were fully set forth herein.

   74. At all times relevant, Defendants have been and continue to be an employer engaged in

interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

   75. Pursuant to Defendants’ uniform compensation policies, they have failed to pay Plaintiffs

and other members of the class the applicable minimum wage as required by the FLSA.

   76. Because of Defendants’ failure to pay Plaintiffs and other members of the class for all

work time, for working after business hours and on weekends and for unpaid lunch breaks during

which they were not full relieved of their job duties, Plaintiff and other members of the class

have not received wages equal to or in excess of the applicable minimum wage as required by

the FLSA.

   77. Defendants’ conduct constitutes a willful violation of the FLSA within the meaning of 29

U.S.C. § 255(a).

   78. Plaintiffs and the other members of the class are therefore entitled to compensation for

unpaid wages and unpaid minimum wages at an hourly rate required by the FLSA plus

applicable overtime compensation and an additional amount as liquidated damages, together with

interest, costs, and reasonable attorney’s fees.



                                                   15
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 16 of 17                      PageID 16



                                    PRAYER FOR RELIEF

         WHEREFORE, PLAINTIFFS pray for the following relief:

         A.     Authorization to issue notice pursuant to 29 U.S.C. §216(b) at the earliest possible

time to all current and former employees during the three (3) years immediately preceding the

filing of this action, informing them that this action has been filed, of the nature of the action,

and of their right to opt into this lawsuit if they were not paid for work they were forced to

complete following their required clock out time;

         B.     A declaratory judgment that Defendants have violated the compensation

provisions of the FLSA, 29 U.S.C. § 206, as to Plaintiffs and similarly situated persons who opt

into this action;

         C.     A declaratory judgment that Defendants’ violations of the FLSA were willful;

         D.     An award to Plaintiffs and others similarly situated who opt into this action of

damages in the amount of unpaid compensation to be proven at trial, which may include

overtime in some cases;

         E.     An award to Plaintiffs and others similarly situated who opt into this action of

interest and liquidated damages in an amount equal to the compensation shown to be owed to

them pursuant to 29 U.S.C. §216(b);

         F.     An award to Plaintiffs and others similarly situated who opt into this action of

reasonable attorneys’ fees and costs, pursuant to 29 U.S.C. § 216(b);

         G.     An order certifying the Rule 23 Class, appointing Plaintiffs as the representative

of the Class, and appointing counsel for Plaintiffs as Class Counsel;

         H.     An award of compensatory and economic damages in an amount to be proven at

trial;



                                                 16
Case 2:19-cv-02104-MSN-dkv Document 1 Filed 02/11/19 Page 17 of 17                      PageID 17



         I.     An award of consequential and incidental damages in an amount to be proven at

trial;

         J.     An award of pre- and post-judgment interest; and

         K.     An award of such other and further legal and equitable relief as may be

appropriate.

                                    JURY TRIAL DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all issues so triable.



Dated: February 11, 2019.

                                              Respectfully submitted,

                                             s/ William A. Wooten
                                             William A. Wooten (TN BPR#26674)
                                             Wooten Law Office
                                             120 Court Square East
                                             Covington, TN 38019
                                             Tel: (901) 475-1050
                                             Fax: (901) 475-0032
                                             wawooten@gmail.com

                                              Attorneys for Named Plaintiffs, on behalf of
                                              themselves and all other similarly situated current
                                              and former employees




                                                17
